Case: 12-10374   Date Filed: 02/21/2013   Page: 1 of 3

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-10374
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:11-cv-02568-AT



DANIEL HARGROVE,

                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA CORP.,
SECRETARY, US DEPARTMENT OF TREASURY,
SECRETARY OF THE STATE OF GEORGIA,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 21, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-10374     Date Filed: 02/21/2013    Page: 2 of 3

      Daniel Hargrove, a Georgia prisoner, appeals pro se the district court’s

dismissal of his civil action as frivolous and for failure to state a claim, pursuant to

28 U.S.C. § 1915A(b)(1). In the instant complaint, Hargrove alleged that (1) the

government had made the citizens of the United States “assets” to keep the

government afloat after it went bankrupt in 1933; (2) the Fourteenth Amendment

was invalid; (3) the United States was a corporation; and (4) Hargrove was owed

$400,000,000, because he became the “secured party” and “holder in due course of

the preferred stock” of the United States. On appeal, Hargrove reiterates the

allegations from his complaint.

      We review de novo the district court’s sua sponte dismissal of a complaint

for failure to state a claim under § 1915A(b)(1), using the same standards that

govern dismissals under Federal Rule of Civil Procedure Rule 12(b)(6). Leal v.

Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001). Under § 1915A, the

district court (1) shall review, either before docketing or as soon as practicable

after docketing, a civil complaint brought by a prisoner against a government

defendant, and (2) dismiss the complaint if it is frivolous, malicious, or fails to

state a claim upon which relief may be granted. 28 U.S.C. § 1915A(a), (b)(1). Pro

se pleadings are held to a less strict standard than pleadings filed by lawyers and,

thus, are construed liberally. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir.

2008). A legal claim or argument that is not briefed on appeal is deemed


                                           2
               Case: 12-10374     Date Filed: 02/21/2013    Page: 3 of 3

abandoned. Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th

Cir. 2004).

      To properly state a claim, a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). In reviewing a court’s dismissal of a complaint, we must accept the

factual allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008).

However, the complaint must allege facts that, if true, “state a claim to relief that is

plausible on its face,” and conclusory statements, without more, are insufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868

(2009) (quotation omitted).

      Hargrove abandoned his claim on appeal by failing to raise any legal

argument challenging the district court’s dismissal of his complaint. Even if

Hargrove’s appellate brief could be construed as arguing that the district court

erred in dismissing his complaint, Hargrove’s complaint contains nothing more

than conclusory, facially implausible allegations; thus, the district court did not err

in dismissing his complaint for failure to state a claim.

      AFFIRMED.




                                           3